Citation Nr: 0825521	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-38 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected diabetes mellitus for accrued benefits purposes.  

2.  Entitlement to service connection for cataracts and 
secondary to service-connected diabetes mellitus for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to May 
1969, including honorable service in the Republic of Vietnam.  
The veteran died in June 2003, the appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to accrued 
benefits.

The claims file was subsequently transferred to the Waco RO.  

In April 2007 the appellant's claim was remanded to provide 
her with notice in compliance with the VCAA, and to allow 
time for submission of any outstanding medical records.  The 
requested action was taken, and the case is appropriately 
before the Board for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran did not have cataracts attributable to his 
active service or a service-connected disability.  

3.  The veteran's diabetes mellitus was insulin dependent and 
required at least two periods of hospitalization within a one 
year period for hyperglycemic episodes and/or ketoacidosis.  


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, cataracts were not 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2007).

2.  For purposes of accrued benefits, the criteria for a 60 
percent initial rating for diabetes mellitus have been met.  
38 U.S.C.A. §§  1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.1000, 4.1-4.16, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In a letter dated in September 2007, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim for accrued benefits, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the appellant to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was also provided in the September 2007.  As such, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was not provided notice prior to the 
AOJ decision, dated in April 2007.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
September 2007 and a Supplemental Statement of the Case was 
issued subsequent to that notice in February 2008, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA.  

The appellant asserts that service connection for cataracts, 
to include as secondary to the veteran's service-connected 
diabetes mellitus, should be granted for accrued benefits 
purposes.  She also contends that the veteran was entitled to 
an initial rating in excess of 20 percent for his service-
connected diabetes mellitus.  

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

The veteran had two claims pending at the time of his death: 
service connection for cataracts, to include as secondary to 
service-connected diabetes mellitus, and a request for a 
higher initial rating for his service-connected diabetes 
mellitus.  The appellant filed her application for accrued 
benefits in June 2003.  

The veteran died in June 2003.  The death certificate lists 
the primary causes of death as complications due to renal 
failure and diabetes mellitus.  

Service connection 

The appellant contends that the veteran's cataracts were 
caused by his service-connected diabetes mellitus. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The Board notes that prior to his death, the veteran was 
scheduled for a VA examination regarding his claimed eye 
disability.  Due to his final hospitalization, the veteran 
was unable to attend this VA examination.  

Upon enlistment and discharge medical examination, the 
veteran was not noted to have an eye condition or symptoms 
related to any eye disability.  The veteran's service medical 
records (SMRs), however, reflect complaints of eye problems.  
In December 1967, the veteran twice sought treatment 
complaining of continuous watering of his eyes.  The 
veteran's conjunctivae were noted to look mildly 
erythematous.  No definitive assessment was made.  In a 
February 1969 treatment record, the veteran complained of 
burning eyes when he read-no diagnosis was made.  

The veteran's post-service treatment records are devoid of 
any treatment for an eye disability until August 2002.  In a 
private treatment record, the veteran was found to have 
cataracts and was symptomatic.  He had a cataract removed.  
The physician did not indicate whether the cataracts were 
related to the veteran's diabetes mellitus or a disease or 
injury incurred in service.  

Given the evidence as outlined above, the Board finds that at 
the time of his death, the veteran was not entitled to 
service connection for his cataracts.  Although the veteran's 
SMRs reflect in-service complaints of eye problems, there was 
not a residual eye disability noted upon discharge or for 
many years following service.  The veteran was treated for 
cataracts in 2002, but there is no evidence of record to 
suggest that the cataracts were related to the veteran's 
service-connected diabetes mellitus.  Absent evidence linking 
the veteran's cataracts to service or to a service-connected 
disability, service connection must be denied on a direct and 
secondary basis.  Thus, the appellant's claim for accrued 
benefits for service connection for cataracts, to include as 
secondary to service-connected diabetes mellitus, is denied.  

Increased rating

The appellant contends that at the time of the veteran's 
death, he was entitled to an initial rating in excess of 20 
percent for his service-connected diabetes mellitus.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is important to note that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's Type II diabetes mellitus was evaluated using 
criteria found at 38 C.F.R. Section 4.119, Diagnostic Code 
7913.  A 20 percent rating was assigned based on evidence 
that the veteran's diabetes was somewhat controlled with the 
use of insulin, oral medication and a restricted diet.  Under 
Diagnostic Code 7913, a 40 percent rating is assigned when 
there is evidence of diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities; a 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.

The veteran was diagnosed as having insulin-dependent 
diabetes mellitus in August 2001.  That same month, the 
veteran was hospitalized for severe hyperglycemia and 
uncontrolled diabetes mellitus.  Upon admission, he was 
treated with insulin to control his diabetes mellitus.  The 
treating physician indicated that the cause of the increase 
in glucose was unknown as there were no localizing symptoms, 
infection, or other acute event.  

The veteran was again admitted into the hospital in January 
2002 for dizziness and hyperglycemia.  He was diagnosed as 
having acidosis-caused by a combination of ketosis and acute 
renal failure.  At the end of that same month, the veteran 
was again admitted into the hospital.  It was noted that the 
veteran had been admitted into the hospital every couple of 
weeks over the past couple months.  He was principally 
diagnosed as having, inter alia, diabetic ketoacidosis.  The 
diabetic ketoacidosis was noted to likely be caused by the 
veteran's noncompliance with taking his insulin, but it was 
also possible that the ketoacidosis was caused by an 
infectious source as the veteran was on immunosuppressants.  

The evidence of record also reflects that the veteran died in 
June 2003 due to renal failure and diabetes mellitus.  

Upon review of the evidence as noted above, the Board finds 
that the symptoms of the veteran's diabetes mellitus were 
most closely analogous to the 60 percent rating as 
contemplated under Diagnostic Code 7913.  The veteran was an 
insulin-dependent diabetic.  Although the records do not 
reflect that whether the veteran was on a restricted diet or 
had his activities regulated, there is evidence that he was 
hospitalized at least 3 times in a 6-month period due to 
episodes of hyperglycemia and/or diabetic ketoacidosis.  The 
treating personnel also indicated that the veteran had been 
admitted to the hospital care every couple weeks in a two-
month period.  In an effort to properly rate the veteran's 
diabetes mellitus, which ultimately was found to be the cause 
of his death, the Board finds that a rating of 60 percent, 
but no higher is warranted for his service-connected diabetes 
mellitus for accrued benefits purposes, effective May 8, 
2001.  The Board has considered staged ratings pursuant to 
Hart, and finds they are not appropriate given the evidence 
of record in the instant case.  


ORDER

Service connection for cataracts, for accrued benefits 
purposes, is denied.  

An initial rating of 60 percent for diabetes mellitus is 
awarded for accrued benefits purposes, effective May 8, 2001, 
subject to the laws and regulations governing the award of 
monetary benefits.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


